DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art of record, Byce et al. (US Pat. 5825758) discloses a speech aid device comprising:  a mount configured to couple to a head of a user; at least one sonic signal transmitter coupled to the mount; and a power supply electrically coupled to the at least one sonic signal transmitter, wherein the at least one sonic signal transmitter is configured to transmit a sonic signal into a nasal cavity of the user when the mount is coupled to the head of the user, wherein the at least one sonic signal transmitter comprises at least one speaker.  
However, Byce fails to teach the combination of a speech aid device comprising:  a mount configured to couple to a head of a user; at least one sonic signal transmitter coupled to the mount; and a power supply electrically coupled to the at least one sonic signal transmitter, wherein the at least one sonic signal transmitter is configured to transmit a sonic signal into a nasal cavity of the user when the mount is coupled to the head of the user, wherein the at least one sonic signal transmitter comprises at least one speaker and at least one tube extending from the at least one speaker, and wherein the at least one tube is configured to be received within a nostril of the user, and wherein the at least one speaker is configured to transmit the sonic signal into the nostril via the at least one tube.
Regarding independent claim 16, the prior art of record, Byce, discloses a method of aiding speech comprising:  transmitting, by a speaker of the sonic signal transmitter, a sonic signal into a nasal cavity of a user; and modulating, using at least one of the mouth or a tongue of the user, the sonic signal.  
However, Byce fails to teach the combination of a method of aiding speech comprising:  inserting a sonic signal transmitter in a nostril of a user; transmitting, by a speaker of the sonic signal transmitter, a sonic signal into a nasal cavity of a user; propagating the sonic signal through the nasal cavity into a mouth of the user; and modulating, using at least one of the mouth or a tongue of the user, the sonic signal.  
Regarding independent claim 22, the prior art of record, Byce discloses a speech aid device comprising:  at least one sonic signal transmitter configured to transmit a sonic signal into a nasal cavity of a user; a user input device configured to receive a user input; and a control circuit operably coupled to the user input device and the at least one sonic signal transmitter, wherein the control circuit is configured to adjust at least one of a volume, a tone, a timing, or a frequency of the sonic signal in response to the user input.  
However, Byce fails to teach the combination of a speech aid device comprising:  at least one sonic signal transmitter configured to transmit a sonic signal into a nasal cavity of a user, wherein the at least one sonic signal transmitter comprises at least one speaker configured to be received within a nostril of the user; a user input device configured to receive a user input; and a control circuit operably coupled to the user input device and the at least one sonic signal transmitter, wherein the control circuit is configured to adjust at least one of a volume, a tone, a timing, or a frequency of the sonic signal in response to the user input.  The distinct features, as disclosed in independent claims 1, 16 and 22 render the claims allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL KIM whose telephone number is (571)270-7697.  The examiner can normally be reached on 9 AM - 5 PM, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVIAN CHIN can be reached on (571) 272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL KIM/Primary Examiner, Art Unit 2654